Title: Abigail Adams to John Adams, 13 November 1798
From: Adams, Abigail
To: Adams, John


          
            My dearest Friend
            Quincy Novbr 13 1798
          
          Mrs Smith appeard so anxious and unhappy tho She Said nothing, that seeing it, I advised her to follow you, & sent Michial to Town hoping she would overtake you tomorrow. she appeard so

rejoiced at the proposal, that in half an hour, she was gone. I hope She will overtake you by tomorrow night.
          I slept well last night & tho I feel very low spirited, I shall strive to be [co]ntent. I will follow you when I am able if you want me, but must leave it to future contingencies. I congratulate you upon the News which is now thought Authentic of the Capture of the French Fleet by Nelson. I inclose you some Letters received to day. the contents of one of them will remain as tho it had never been seen by me— I think it however, uncandid & severe forgive me that I opend it. it was in hopes of finding a Letter from Brisler— mr storer being here on his return to Hingham, I request him to address them and put them into the post office for you to be sent to N york.
          Mr Cranch remains very sick indeed the dr says— Love to William Shaw & to all who feel interested / in the happiness of your
          
            A A
          
        